

 S1766 ENR: Sexual Assault Forensic Evidence Reporting Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
 seventeenS. 1766IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the SAFER Act of 2013, and for other purposes.1.Short titleThis Act may be cited as the Sexual Assault Forensic Evidence Reporting Act of 2017 or the SAFER Act of 2017.2.Pediatric sexual assault nurse examinersSection 304(c)(2) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(c)(2)) is amended—(1)by inserting , both adult and pediatric, after role of forensic nurses; and(2)by striking and elder abuse and inserting elder abuse, and, in particular, the need for pediatric sexual assault nurse examiners, including such nurse examiners working in the multidisciplinary setting, in responding to abuse of both children and adolescents.3.Reducing the rape kit backlog(a)ReauthorizationSection 2(c)(4) of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701(c)(4)) is amended by striking 2017 and inserting 2022.(b)SunsetSection 1006 of the SAFER Act of 2013 (34 U.S.C. 40701 note) is amended by striking 2018 and inserting 2023.Speaker of the House of RepresentativesVice President of the United States and President of the Senate